Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148094                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 148094                                        Justices
  In re E. R. MOILES, Minor.                                         COA: 314970
                                                                     Mecosta CC Family Division:
                                                                     11-005712-NA

  _______________________________________/

          On order of the Court, the application for leave to appeal the October 29, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals regarding the sufficiency of the parties’ affidavit under the Revocation of
  Paternity Act, MCL 722.1431 et seq. Under the Acknowledgment of Parentage Act,
  MCL 722.1001 et seq., an acknowledging father is not required to attest that he is the
  biological father. Thus, the Court of Appeals erred in concluding that the parties’
  knowledge of the possibility that respondent was not the biological father of the child was
  sufficient to demonstrate either fraud or misrepresentation under MCL 722.1437(2). The
  circuit court similarly erred when, in partial reliance on the DNA identification profiling
  results, it granted the petition for revocation of the acknowledgment of parentage. We
  also VACATE that part of the judgment of the Court of Appeals regarding the
  applicability of MCL 722.1443(4) to an action for revocation of an acknowledgment of
  parentage. Because the parties’ affidavit did not meet the requirements of MCL
  722.1437(2), the Court of Appeals erred in addressing the applicability of MCL
  722.1443(4). We REMAND this case to the Mecosta Circuit Court for further
  proceedings not inconsistent with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2014
           s0129
                                                                                Clerk